DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21 and 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The elected invention requires using a single transducer to locate both types of particles, while the new invention uses one transducer to locate one type of particles and the a second transducer to locate the other type of particles.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens et al. (US 2104/0154795). Regarding claim 1, Lipkens suggests a method for causing interaction between first particles having first acoustic properties (for example two or more cells of size 12 microns, see [0095], applicant admitting that cell size is an acoustic property in new claim 22) and second particles having second acoustic properties different from the first acoustic properties (two or more cells of size 20 microns, see [0095]), comprising placing first particles and the second particles in an acoustophoretic device comprising an acoustic chamber (410) in which the first and second particles are placed; and an ultrasonic transducer (422) including a piezoelectric material (see [0049]) being configured to vibrate in a non-uniform displacement to generate acoustic radiation forces in multiple directions in the acoustic chamber (see [0049]); and driving the ultrasonic transducer to vibrate in the non-uniform displacement to generate acoustic radiation forces in multiple directions in the acoustic chamber (see [0049]) such that the first particles are urged to first locations based on the first acoustic properties and the second particles are urged to second locations based upon the second acoustic properties, the first locations and the second locations being directly adjacent each other (see [0090]); wherein the first and second particles are co-located by the acoustic radiation force (see [0051]: “increase particle concentration, agglomeration and/or coalescence”). While it is not expressly stated that 2 pluralities of particles (4 or more particles) are engaged in the process, the reference to millions of cells per mL (see [0047]) and “bi-.  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkens et al. (US 2104/0154795) in view of Laugharn et al. (US 6,948,843). The method of Lipkens was discussed above. Lipbkens does not expressly disclose the particles of claims 3 and 4. Laugharn teaches a highly analogous method where first particles are cells and second particles are viruses (see col. 29, lines 5-15). Laugharn further teaches that the cells are bacteria (see col. 23, lines 18-27). It would have been obvious to one of ordinary skill in the art to have utilized cells, such as bacteria, and viruses as the first and second particles, to infect the cells, as taught by Laugharn.  
Response to Arguments
Applicant considers that cell size is an acoustic property, as now expressly recited in new claim 22.  Lipkens discloses directing 12 micron and 20 micron cells to the same location (see [0095]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774